Citation Nr: 0726161	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-11 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for defective vision, right eye 
(right eye disability).


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran retired from active military service in December 
1977, having served more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2007, the veteran's testified at a Board hearing.


FINDINGS OF FACT

1.  The Board denied service connection for right eye 
disability in October 1979 and notified the veteran of the 
decision, which is final. 

2.  Evidence received since the October 1979 is new, but 
cumulative.


CONCLUSIONS OF LAW

1.  The Board's October 1979 decision, which denied the 
veteran's service connection claim for right eye disability, 
is final.  38 U.S.C.A. §§ 4003, 4004 (West 1976); 38 C.F.R. 
§§ 19.102, 19.104 (1979).

2.  Evidence received since the October 1979 Board decision 
is not material; the claim of entitlement to service 
connection for right eye disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a November 2002 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

In dealing with VA's duties to notify and assist in the 
context of an application to reopen a previously and finally 
disallowed claim, the United States Court of Appeals for 
Veterans Claim (Federal Court) has held that a claimant must 
be notified of the evidence and information that is necessary 
to reopen the claim, i.e., definitions of "new" and 
"material" evidence; as well as evidence previously lacking 
to establish his entitlement to the underlying claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO's November 
2001 letter satisfied the requirements set out in Kent.  Not 
only did this notice provide definitions of "new" and 
"material" evidence, it also stated that the veteran must 
submit such evidence to show that the claimed disability was 
incurred in or aggravated by the his active duty service, 
i.e., that current disability was linked to service.  This 
nexus element of a claim for service connection was, in 
essence, deemed lacking by the Board in its October 1979 
decision.

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
veteran with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

The file shows that the veteran has submitted VA and private 
treatment records, dated from September 2001 to March 2003, 
in support of his application to reopen his claim.  The 
veteran has not indicated that he received any additional 
medical treatment for his right eye disability.  VA is 
required to "make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits" so long as the claimant "adequately 
identifies those records and authorizes the Secretary to 
obtain them."  VA's duty to secure records, however, extends 
only to relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005).  Thus, the Board concludes that VA's duty to 
assist the veteran in obtaining all pertinent private and VA 
medical records in connection with this claim has been 
fulfilled.  See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The veteran has not been afforded a VA examination in 
connection with his claim.  The Board notes that in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
specifically upheld the validity of 3.159(c)(4)(iii), and 
held that in the absence of new and material sufficient to 
reopen a claim, VA was not required to afford a VA 
examination or obtain a medical opinion.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

In an October 1979 decision, the Board, in essence, denied 
service connection for right eye disability on the basis that 
the evidence failed to establish any relationship between the 
veteran's present ocular condition and any disease or injury 
during military service.  Thus, the claim was denied and the 
decision of the Board is final.  38 U.S.C.A. §§ 4003, 4004 
(West 1976); 38 C.F.R. §§ 19.102, 19.104 (1979).

The veteran filed his application to reopen his claim of 
service connection for right eye disability in October 2002.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision-
makers that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  

Evidence associated with the claims folder since the Board's 
October 1979 decision includes VA and private treatment 
records, dated from September 2001 to March 2003.  These 
records confirm the veteran's current right eye disability, 
as evidenced by previously considered records.  As such, the 
additional pieces of evidence are cumulative.  These records 
do not describe any link between the veteran's current ocular 
disability and his military service; it was the absence of 
such evidence a link to service that was the basis for the 
prior denial.  Accordingly, this evidence does not support an 
unestablished fact necessary to substantiate the claim.  
Consequently, VA has not received new and material evidence 
to reopen the veteran's claim, and this appeal must be 
denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for right 
eye disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


